Citation Nr: 1418597	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  11-10 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for abnormal cholesterol levels. 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a lung disability, to include asbestosis and chronic bronchitis, as secondary to asbestos exposure.  

4.  Entitlement to service connection for arthritis.  

5.  Entitlement to service connection for residuals of a left hip injury.  

6.  Entitlement to service connection for residuals of a left ankle injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 1963. 

This matter comes before the Board of Veterans Appeals (Board) on appeal of a July 2008 rating decision of the Houston, Texas, regional office (RO) of the Department of Veterans Affairs (VA), that denied the claimed issues on appeal. 

The Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO in March 2012.  A transcript of the hearing is associated with the claims folder.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board can adjudicate the claim based on the current record.

The Board notes that the claim for entitlement to service connection for abnormal cholesterol levels (classified simply as "cholesterol" by the RO) was actually withdrawn in a written statement signed by the Veteran in November 2008.  However the RO continued to adjudicate this claim in an April 2011 statement of the case (SOC).  Thereafter the Veteran timely appealed all issues listed in the SOC in a VA Form I-9 substantive appeal also filed in April 2011, thereby reviving the appeal of the issue of service connection for abnormal cholesterol levels.  See 38 C.F.R. § 20.204 (c)(2013).  Thus this issue is before the Board, and was noted to be before the Board in the March 2012 hearing.

The Board notes that the RO has characterized the Veteran's claimed lung disabilities of asbestosis and chronic bronchitis as two separate issues.  However the Board is characterizing these issues to one single issue as both claimed disabilities involve the lungs.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009)(a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  Thus the Board finds adjudication of both claimed lung disabilities must include consideration of asbestos exposure (which the VA has notably conceded).  

The RO is noted to have granted service connection for bilateral hearing loss and tinnitus via a Decision Review Officer (DRO) decision after the Veteran filed a notice of disagreement (NOD) with the RO's denial of these claims in the December 2008 decision.  The Veteran did not appeal either the assigned initial rating or the effective date.  Hence, these matters are not before the Board and will not be addressed in either the decision or remand below.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for a disability and the effective date).  Thus, that issue is not before the Board and will not be addressed in the decision below.  38 C.F.R. § 20.200 (2013).

The issues of entitlement to service connection for hypertension, a lung disability (including asbestosis and chronic bronchitis), arthritis, residuals of a left hip injury and residuals of a left leg injury above the ankle are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

An abnormal cholesterol level is not a chronic disability for which VA disability benefits may be awarded. 


CONCLUSION OF LAW

Service connection for abnormal cholesterol levels may not be granted.  38 U.S.C.A. §§ 1110 , 1131 (West 2002); 38 C.F.R. § 3.303 (2013); 61 Fed. Reg. 20440, 20445  (May 7, 1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a) , must inform the claimant about (1) the information and evidence not of record that is necessary to substantiate the claim; (2) the information and evidence that VA will seek to provide; and (3) the information and evidence the claimant is expected to provide.  The Court has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  In reference to the issue of service connection for chronic high cholesterol, the facts are not in dispute.  

Resolution of the Veteran's appeal is dependent on interpretation of the regulations pertaining to VA compensation benefits.  As will be shown below, service connection may not be awarded for abnormal cholesterol levels.  Therefore, as no reasonable possibility exists that would aid in substantiating this claim, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A  (West 2002 & Supp. 2012); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the Veteran in substantiating the claim).  

II. Abnormal Cholesterol Levels

Service treatment records are silent as to any evidence of elevated cholesterol.  Private and VA clinical documentation from 2006-2008 reflect that the Veteran was diagnosed with dyslipidemia.  Laboratory results currently of record have confirmed abnormal lipid levels, with high triglycerides and high hemoglobin A1C levels in October 2008.  He was noted to be given dietary instructions to avoid high amounts of fats and cholesterol in a July 2006 treatment record.  He was also prescribed medication to regulate his cholesterol levels.  

Dyslipidemia is defined as an "abnormality in, or abnormal amounts of lipids or lipoproteins in the blood, see also hyperlipidemia and hypolipidemia."  Dorland's Illustrated Medical Dictionary, 586, (31st Ed. 2007).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, such as hypertriglyceridemia, hypercholesterolemia, and so on."  Dorland's Illustrated Medical Dictionary 903 (31st ed. 2007); see also Stedman's Medical Dictionary 825, 985 (26th ed. 1995) (defining hyperlipidemia as the presence of an abnormally large amount of lipids in the circulating blood). 

The Veteran has not advanced that his abnormal cholesterol levels are a symptom of any chronic disability, although he was provided opportunities to do so, including his March 2012 hearing.  An abnormal cholesterol level alone represents a laboratory finding.  It is not a chronic disability for which VA disability compensation may be granted.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  
While the Board notes that there are outstanding VA treatment records that have not been associated with the claims folder, remanding this matter to obtain such records would not change the outcome of this decision, as this matter is governed by the law that determines abnormal cholesterol levels is not a disability.  Therefore, service connection for abnormal cholesterol levels is denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for abnormal cholesterol levels is denied. 


REMAND

At his March 2012 hearing, the Veteran stated that there are earlier VA records from Houston Texas predating the treatment records currently on appeal.  He indicated that the records could date back to the 1990's.  He also indicated that he had private treatment from a Dr. Lyons back in the 1960's and suggested that these records might be obtainable.  Although the case was held in abeyance to afford the Veteran time to obtain these records, he has not done so.  Because the VA records are in VA's constructive possession, this matter must be sent back to the RO to obtain these records.

Additionally, there are evidentiary deficiencies regarding VA examinations that were undertaken to address some of the claimed disabilities remaining on appeal.  While the Veteran was provided with a VA examination in November 2010 to address his claimed asbestosis and a joints examination, these were incomplete as the complete records including the aforementioned VA and private records were not available for review.  The asbestosis examination noted that there was insufficient evidence to support a diagnosis of asbestosis.  Additionally the asbestosis examination did not fully address his other claimed lung disability to include chronic bronchitis, and is noted to have not included a complete respiratory examination including pulmonary function testing.  

Regarding the joints examination, this examination only focused on whether there was a left ankle injury, but did not address whether the Veteran had a disability of the left hip or leg above the ankle, which are the claimed disabilities on appeal.  The Veteran's lay statements and testimony have alleged such injury resulted from the incident in which a hatch closed on him.  Thus reexamination should consider not only the service treatment records showing contusion of the left ankle from a hatch closing on it but should also address these other areas of the body claimed by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he furnish signed authorizations for release to the VA of private medical records identified by him as from Dr. Calvin Lyons. Copies of the medical records should be requested from this medical provider as well as any additional non-VA sources identified by the Veteran as having records pertinent to his claimed disabilities on appeal.  All pertinent records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the AOJ should inform the Veteran of the non-response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2013).

2.  Obtain the remainder of the Veteran's medical records from the VAMC in Houston Texas from the late 1990's to 2008.  Continue to request the VA records, either until the records are obtained or it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.  

3.  Following completion of the above, schedule the Veteran for a VA lung disorders examination to determine the nature and extent of any current lung disabilities, and to obtain a medical opinion as to whether any such disorders are related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, to include pulmonary function tests and the results should be reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should clearly identify all respiratory disorders found (to include asbestosis, chronic bronchitis and/or any other respiratory disorder identified).  With respect to each diagnosed respiratory disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the current respiratory disability arose during service or is otherwise related to any incident of service, including due to asbestos exposure which is conceded by the VA.  A complete rationale for all opinions expressed should be provided. 

4.  Following completion of the above, schedule the Veteran for an orthopedic disorders examination to determine the nature and extent of any current orthopedic disabilities affecting the left hip and the left leg above the ankle, as well as any general disability manifested by arthritis, and to obtain a medical opinion as to whether any such disorders are related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, to include X-ray and the results should be reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should clearly identify all orthopedic disorders found.  With respect to each diagnosed orthopedic disability affecting the left hip, left leg and any arthritis found manifested, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current disability of the left hip and left leg above the ankle arose during service or is otherwise related to any incident of service, including due to a hatch having fallen on him in service.  The examiner should also address whether it is at least as likely as not that any arthritis manifested itself in service or within the first post service year.  In addressing these matters, the examiner should consider the service treatment records showing the contusion to the left ankle in June 1961 from a hatch blowing on it, the July 1959 separation examination reflecting normal lower extremities, as well as the Veteran's lay statements and testimony regarding this incident and continuity of symptoms afterwards.  A complete rationale for all opinions expressed should be provided. 

5.  Thereafter, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case, which reflects consideration of all additional evidence received and all applicable regulations.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


